Exhibit 10.1

 

TECO TRANSPORT CORPORATION

VOLUNTARY RETIREMENT AGREEMENT AND GENERAL RELEASE

 

THIS VOLUNTARY RETIREMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made and entered into this                      day of                     ,
2004, by and between TECO TRANSPORT CORPORATION (the “Company”), the principal
place of business which is located at 702 North Franklin Street, Tampa, Florida
33602 and JEFF D. RANKIN (the “Officer”), residing at 910 Harbour Bay Drive,
Tampa, Florida 33602.

 

WHEREAS, the Officer is currently employed in the position of President, TECO
Transport Corporation; and

 

WHEREAS, after 35.08 years of credited employment with and service to TECO
TRANSPORT CORPORATION, the Officer has elected to retire commencing September 1,
2004, and;

 

WHEREAS, in recognition of the Officer’s service the Company desires to extend
to the Officer certain payments and benefits in order to effect a just
retirement of the Officer; and

 

WHEREAS, the parties have mutually agreed to enter into the following Voluntary
Retirement Agreement and General Release (the “Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
hereby agreed as follows:

 

1. RETIREMENT DATE

 

(a) The Officer hereby notifies Company of his intention to apply for retirement
and hereby elects to retire on September 1, 2004 (the “Retirement Date”). The
Officer’s last day of employment will be August 31, 2004.

 

(b) The Officer shall perform those duties for the Company as he is specifically
assigned by the designated representative within the Company or its affiliates
and can expect to be called upon to perform certain duties prior to the
Retirement Date, but he shall not act as an agent for the Company or allow
anyone to believe that he has the authority to act on behalf of the Company
except in connection with those specifically assigned duties. Coincident with
the Officer’s execution of this Agreement, the Officer agrees to submit his
resignation as an Officer or Director from the Company or any of the Company’s
affiliates, if applicable, effective June 30, 2004, by execution and delivery of
the resignation letter attached hereto.

 

2. COMPENSATION AND BENEFITS

 

(a) From the date of this Agreement up to the Retirement Date, the Officer shall
continue to receive the appropriate bi-weekly base salary of $10,696.15 at the
same time and manner as other similarly situated employees and shall remain
eligible for all of the Company’s employee benefit plans in accordance with
their terms. Contributions to such plans will be deducted from the Officer’s
salary as required by the Plans or as requested by the Officer.

 

-1-



--------------------------------------------------------------------------------

(b) During the month of September 2004, the Company shall pay to the Officer a
one-time lump sum separation payment of $619,502.00. Such amount is equal to the
sum of one and one-half times base pay plus target bonus. The payment made to
the Officer shall be reduced to reflect the withholding of required FICA and
federal withholding taxes regardless of whether or not the Officer is employed
by another employer.

 

(c) During the month of September 2004, the Company shall pay to the Officer a
one-time lump sum separation payment of $336,731.00. Such amount is equal to the
present value of the enhanced portion of retirement benefits under the Officer’s
Supplemental Executive Retirement Plan (the “SERP”). The enhanced portion
represents two years added to the Officer’s age and length of service calculated
based on projected earnings through August 2004 (exclusive of any 2004 Annual
Incentive Plan payment which may be paid in 2005, if applicable). The payment
made to the Officer shall be reduced to reflect the withholding of required FICA
and federal withholding taxes regardless of whether or not the Officer is
employed by another employer.

 

(d) During the month of September 2004, the Company shall pay to the Officer a
lump-sum payment for his accrued but unused vacation allowance for 2004, plus
the value of 134 hours vacation accrual for 2005 less the required FICA and
federal withholding taxes.

 

(e) The Officer shall retain his eligibility to participate in the Annual
Incentive Plan for the plan year 2004, and, if payments are made thereunder, it
shall be paid to the Officer in 2005 at the same time and in the same manner as
other eligible officers are paid. If paid, all of Officer’s qualitative goals
shall be paid at target. All other potential goal payments shall be based on
corporate performance. Notwithstanding anything herein to the contrary, such
payment will be prorated based on eight months’ of participation in the plan
year. Such payment shall be less the required FICA and federal withholding
taxes.

 

(f) Commencing on the Officer’s Retirement Date, the Officer shall be entitled
to all retirement and associated benefits due such Officer pursuant to Company’s
retirement and other benefit plans (the “Plans”). Nothing contained herein shall
be construed to affect the Officer’s rights as a retiree under such Plans.

 

(g) During the month of September 2004 the Company shall pay to the Officer a
lump-sum payment of $12,000.00 in lieu of providing an individual career
transition counseling program by a professional agency. The payment made to the
Officer shall be reduced to reflect the withholding of required FICA and federal
withholding taxes regardless of whether or not the Officer is employed by
another employer.

 

(h) During the month of September 2004 the Company shall pay to the Officer
$5,000.00 for financial assistance for supplemental training that will assist
the Officer with his retirement transition. The payment made to the Officer
shall be reduced to reflect the withholding of required FICA and federal
withholding taxes regardless of whether or not the Officer is employed by
another employer.

 

(i) At the Officer’s election the Company will provide medical and dental
coverage through the Company’s retiree medical program for the Officer and his
covered dependents at no cost to the Officer until February 28, 2006. After that
date the Officer may continue to receive coverage pursuant to the normal terms
of the retiree medical program as it is amended from time to time.

 

-2-



--------------------------------------------------------------------------------

(j) All of the Officer’s outstanding TECO Energy, Inc. stock options shall vest
as of the last day of employment and shall remain exercisable on or before the
expiration date specified for each applicable stock option grant notwithstanding
the Officer’s retirement.

 

(k) The restrictions upon all of the restricted stock granted to the Officer
under the TECO Energy, Inc. 1996 Equity Incentive Plan shall terminate, and all
of such restricted stock shall vest for the benefit of the Officer, as of the
last day of employment, subject to the provisions of such plan.

 

(l) The Performance Period shall end as of the last day of employment for
Performance Shares granted to Officer under the TECO Energy, Inc. 1996 Equity
Incentive Plan.

 

3. CONFIDENTIALITY AND OTHER CONDUCT

 

(a) The Officer recognizes and acknowledges that during the course of his
employment with the Company, he has been exposed to, has had access to, and has
had disclosed to him information and material developed specifically by and for
the benefit of the Company and sensitive and/or proprietary information,
business planning and operations information, strategic, financial, business and
plant security information, business practices and procedures, and specific
Company procedures related thereto and to other matters, including without
limitation trade secrets, trademarks, service marks, trademarked and copyrighted
material, patents, patents pending, financial and data processing information,
data bases, interfaces, and/or source codes, Company procedures, specifications,
commercial information or other Company or Customer records as described in
Administrative Policy 001, including any information or material, belonging to
others which has been provided to the Company on a confidential basis, all of
which are hereinafter referred to as “Confidential Information.”

 

(b) The Officer agrees to maintain, in strict confidence, the Confidential
Information and agrees not to disclose to any third party or to use same to
benefit himself or any third party (other than the Officer’s financial and legal
advisors) the Confidential Information or the fact of, the terms of or the
amount of the consideration paid as part of this Agreement. The Officer shall be
prohibited from using, duplicating, reproducing, copying, distributing,
disclosing such Confidential Information regardless of form or purpose,
including without limitation, verbal disclosure, data, documents, electronic
media or any other media form. The Officer agrees to abide by the non-disclosure
and non-use obligations relating to Company records, information, and property
contained in the Company’s Standards of Integrity.

 

(c) The restrictions on the Officer’s disclosure of Confidential Information set
out herein do not apply to such information which (i) is now, or which
hereafter, through no act or failure to act on the part of the Officer, becomes
generally known or available to the public; or (ii) is required to be disclosed
by a court of competent jurisdiction or by an administrative or quasi-judicial
body having jurisdiction over the subject matter after the Officer has given the
Company reasonable prior notice of such disclosure requirement.

 

(d) The Officer agrees to conduct himself in all actions or conduct relating to
the Company in a manner consistent with existing Company policy and to refrain
from engaging in any conduct which holds the Company up to ridicule in the
community or which jeopardizes or adversely affects the business or reputation
of the Company.

 

-3-



--------------------------------------------------------------------------------

(e) For the purpose of this Section the term “Company” shall mean TECO Energy,
Inc., Tampa Electric Company, TECO Transport Corporation, and all of their
subsidiaries and affiliates.

 

4. RELEASE OF CLAIMS

 

(a) For and in consideration of the payments and increased benefits made to the
Officer pursuant to Section 2. hereof, the Officer, for himself, his heirs,
executors, administrators, successors and assigns acknowledges that the payments
being made as consideration are in addition to anything of value to which he is
entitled and accordingly hereby releases and agrees to hold harmless the Company
(which, for purposes of this section includes the Company, subsidiaries, and any
agent, officer, director or employee thereof) from all claims, rights, causes of
action or liabilities of whatever nature, whether at law or in equity, or
damages (compensatory, consequential or punitive) against the Company which the
Officer, his heirs, executors, administrators, successors, and assigns, may now
have or hereafter can, shall or may have for, upon, or by reason of any matter,
cause or thing, whatsoever, which has happened, developed or occurred on or
before the date of this Agreement, arising out of the Officer’s employment
(other than Workers’ Compensation claims pending or otherwise related to such
employment) with or termination of employment from the Company or retirement
hereunder, including, but not limited to, claims for wrongful termination,
discrimination, retaliation, invasion of privacy, defamation, slander, and/or
intentional infliction of emotional distress, any rights to a grievance
proceeding and those arising under any federal, state, or local discrimination
or civil rights or labor laws and/or rules or regulations, and/or common law,
whether in contract or in tort, as they relate to the employment relationship of
the Officer/Employer (including without limitation claims arising under the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act (29
USC §626), Title VII of the Civil Rights Act of 1964, Worker Adjustment and
Retraining Notification Act (29 USC §2101-2109), or the Employee Retirement
Income Security Act, as such laws have been or may be amended from time to
time).

 

(b) The Company and the Officer agree that by entering into this Agreement the
Officer does not waive claims that may arise after the date of execution of this
Agreement.

 

(c) The Officer acknowledges and agrees that this Agreement shall not be
construed as an admission by Company of any improper or unlawful actions or of
any wrongdoing whatsoever against the Officer or any other persons, and Company
expressly denies any wrongdoing whatsoever against the Officer or any other
employee.

 

(d) For the purposes of this Section, “Company” shall include TECO Energy, Inc.,
Tampa Electric Company, TECO Transport Corporation, their subsidiaries and
affiliates, and any agent, officer, director, or employee thereof.

 

5. REMEDY AT LAW INSUFFICIENT

 

The Officer acknowledges that damages at law will be an insufficient remedy if
the Officer violates the terms of this Agreement, and that the Company would
suffer a decrease in value and irreparable damage as a result of such violation.
Accordingly, on a violation of any of the covenants set forth herein,
particularly those contained in Section 3., the Company, without excluding or
limiting any other available remedy, shall be entitled to the following
remedies:

 

(1) Upon posting a reasonable bond and filing with a court of competent
jurisdiction an appropriate pleading and affidavit specifying each obligation
breached by the Officer, automatic entry by a court in accordance with Florida
Statute §542.335(1)(j) having jurisdiction of an order granting an injunction or
specific performance compelling the Officer to comply with that obligation,
without proof of monetary damage or an inadequate remedy at law; and

 

-4-



--------------------------------------------------------------------------------

(2) Reimbursement of all costs and expenses incurred by the Company in enforcing
those obligations or otherwise defending or prosecuting any litigation arising
out of the Officer’s obligations, including premiums for bonds, fees for experts
and investigators, and legal fees, costs, and expenses incurred before a lawsuit
is filed and in trial, appellate, bankruptcy and judgment-execution proceedings.

 

The foregoing remedies are cumulative to all other remedies afforded by law or
in equity, and the Company may exercise any such remedy concurrently,
independently or successively. If for any reason a court of competent
jurisdiction determines that the Company is not entitled to an injunction based
on a breach of a material obligation under this Agreement as described above,
the Officer shall pay to the Company as liquidated damages, on demand in
immediately available legal tender of the United States of America, a sum equal
to all profits, remuneration, or other consideration the Officer gains from all
activities in breach or contravention of any of the Officer’s obligations.

 

6. SURVIVAL

 

Neither completion of payments hereunder nor termination of this Agreement shall
be deemed to relieve the Officer or Company of any rights or obligations
hereunder which by their very nature survive the completion of payments by the
Company, including without limitation, Sections 3. and 4. hereof.

 

7. ENTIRE AGREEMENT

 

The Officer acknowledges and agrees that this Agreement contains the entire
agreement between himself and Company and that no statements or promises have
been made by either party concerning the contents of this Agreement other than
as expressly contained in this document.

 

8. EFFECTIVE DATE

 

This Agreement will be governed by the Laws of the State of Florida and shall
become effective at the close of business on the seventh day following the
execution and delivery of the Agreement by the Officer (the “Rescission
Period”). At any time during the Rescission Period the Officer may rescind this
Agreement by giving written notice to the Company at its Human Resources
Department.

 

-5-



--------------------------------------------------------------------------------

   

9. STATEMENT OF UNDERSTANDING

         

THE OFFICER ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT, KNOWS AND
UNDERSTANDS THE CONTENTS CONTAINED IN IT, HAS BEEN GIVEN THE OPPORTUNITY TO
CONSIDER THE AGREEMENT FOR TWENTY-ONE (21) DAYS, THE COMPANY HAS ADVISED HIM TO
CONSULT AN ATTORNEY IF HE DESIRES AND HE HAS BEEN GIVEN THE OPPORTUNITY TO DO
SO. FURTHER, THE OFFICER UNDERSTANDS THAT HE MAY RESCIND THIS AGREEMENT AT ANY
TIME DURING THE SEVEN (7) DAYS IMMEDIATELY FOLLOWING EXECUTION. THE OFFICER DOES
FREELY AND VOLUNTARILY ASSENT TO ALL OF ITS TERMS AND CONDITIONS AND SIGNS THIS
AGREEMENT AS HIS OWN FREE ACT AND RECOGNIZES THAT BY DOING SO HE IS RELEASING
THE COMPANY FROM ANY LIABILITY UNDER THE OLDER WORKERS’ PROTECTION ACT.

    If the Officer chooses to waive the 21 day requirement, please indicate by
initialing and dating the following paragraph in the space provided in the left
margin.      

--------------------------------------------------------------------------------

Initial

 

THE OFFICER DOES HEREBY WAIVE THE TWENTY-ONE (21) DAY PERIOD TO CONSIDER THIS
AGREEMENT AS REQUIRED UNDER THE OLDER WORKERS’ BENEFIT PROTECTION ACT (29 USC
§626). FURTHER, THE OFFICER UNDERSTANDS THAT HE MAY RESCIND THIS AGREEMENT AT
ANY TIME DURING THE SEVEN (7) DAYS IMMEDIATELY FOLLOWING EXECUTION.

--------------------------------------------------------------------------------

Date

     

IN WITNESS WHEREOF, TECO TRANSPORT CORPORATION and JEFF D. RANKIN have caused
this instrument to be executed as of the date first written above.

   

This Agreement supersedes and replaces any previous version of this agreement or
any agreement between the parties concerning this retirement.

 

WITNESSES:    TECO TRANSPORT CORPORATION,      A FLORIDA CORPORATION

 

--------------------------------------------------------------------------------

   BY:  

 

--------------------------------------------------------------------------------

         Gordon L. Gillette

 

--------------------------------------------------------------------------------

       Treasurer

 

CAUTION! READ BEFORE SIGNING

 

 

--------------------------------------------------------------------------------

   BY:   

 

--------------------------------------------------------------------------------

          Jeff D. Rankin

 

--------------------------------------------------------------------------------

   DATE SIGNED:                                                                 

 

-6-



--------------------------------------------------------------------------------

            , 2004

 

To the Respective Boards of TECO Energy, Inc. and/or its subsidiaries with which
I am affiliated:

 

Dear Sirs:

 

I hereby tender my resignation effective June 30, 2004 as an officer and/or
director of any subsidiary of TECO Energy, Inc. with which I am currently
affiliated.

 

Very truly yours,

 

--------------------------------------------------------------------------------

D. J. Rankin

 

-7-